Simmons, C. J.

1. Where, by the judgment of a county court, two of three defendants jointly sued were discharged and the remaining defendant held liable, an appeal to the superior court entered by him alone did not carry up the whole case so as to enable the latter court tó discharge the appellant and render a judgment against the other two defendants to the original action. Sections 3619 and 3620 of the code are not applicable 'to such a case. They would be so if the judgment below had been rendered against all of the defendants. In that event, all would be bound by the final judgment rendered on the appeal. If it affirmed the judgment below, the status of all the defendants would remain unchanged; if it reversed that judgment, 'the two who did not appeal would be discharged, because the appeal entered by the defendant with whom they had been adjudicated jointly liable could properly be treated as having been entered for the benefit of all; but no appeal could possibly be for the benefit of one who had already been discharged.
2. The court erred in not setting aside the judgment rendered against the two defendants who had not appealed, their motion having been made in due time. Judgment reversed.
E. F. Hinton, for plaintiffs in error.
J. E. D. Shipp, contra.